DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2022 has been entered.
The Request for Continued Examination included an amendment canceling claims 3, 4, 14 and 16-20; and, included arguments against the rejections set forth in the Final Rejection of August 18, 2022.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 11, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims set forth a step of the first node determining an indication to change an amount of power based on the values of the first and the second parameters, during a certain time period, the disclosure does not provide a showing that the applicant had possession of this material. 
The closest disclosure of this is in [0089] which sets forth that: “In operation, the second network node 303 sends, to the first network node 301, an indication to change the amount of power consumed by the motors 312, 317, 320. In response to receiving the indication to change the amount of power consumed by the motors 312, 317, 320, the first network node 301 sends, to each client node 311, 315, 319, an indication to change an amount of electric power consumed by the corresponding motor 312, 317, 320 to operate its pump jack 313, 317, 321 based on a value of a first parameter associated with operation of that motor 312, 317, 320 and a value of a second parameter associated with operation of that pump jack 313, 317, 321 so as to reduce an amount of electric power consumed by that motor 312, 317, 320 in operating its pump jack 313, 317, 321.” Other embodiments (see the discussions at [0091], [0092], [0116] and [0117]) describe similar material but do not describe the steps taken by the first network node in anything but the most rudimentary discussion of the functions performed. Because the disclosure has provided no description of the steps taken or an algorithm for determining “an indication to change an amount of power…” based on the values of the first and the second parameters the applicant has not shown possession of the claimed invention. Further there is no teaching of an association of the first and second parameters to accomplishing a goal of reduction the power during a certain time period.

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
On pages 6-11 the applicant argues that a person of ordinary skill in the art, at the time of filing, would understand: i. how a change in the first parameter would affect power consumption, ii. how a change in the second parameter would affect power 
consumption; that, iii. a person of ordinary skill in the art would understand the relationship between the first and second parameters and power consumption of the electric motor, and iv. that there is support in the specification for reducing the power during a certain time period. 
	In support of arguments i, ii and iii the applicant has cited portions of articles and references to show that relationships between motor parameters and pump parameters are understood and commonly known to those of ordinary skill in the art (the examiner agrees and notes that this was never questioned). With regards to argument iv the applicant states that “the Specification states the indication to change the amount of electric power consumed is based on ‘at least one of the values of the first and second parameters so as to reduce an average amount of electric power consumed during a certain time period (e.q., 12 hours, 24 hours, 1 week, 1 month, 1 year, or the like).’ Specification at [0116]. See also Specification at [0008], [0023], [0117], and Abstract. The Specification would have conveyed with reasonable clarity to a POSITA that the Specification describes that the method could be used to reduce an average amount of electric power consumed during a certain period of time.” 
	With regards to the remarks related to arguments i, ii and iii the examiner agrees that relationships between various parameters of motors and pumps are known in the art. The examiner notes that the fields of science and technology are well developed and a POSITA would be aware or be able to find/determine these relationships. With regards to the remarks relating to argument iv (i.e. that the “Specification describes that the method could be used to…”)  the examiner strongly disagrees. No method has been described! A method, algorithm, steps or a flow chart is what the disclosure has not disclosed and the applicant has not shown was disclosed. The applicant’s quotation above is representative of what the rest of the disclosure provides. That is, it states that certain data and parameters are collected or determined and then sets forth a possible end result of what can be accomplished based on analysis of this data and parameters. The applicant relies on the ability of the person of ordinary skill in the art to fill in the gaps of the disclosure (see for example page 11 lines 16 thru 19 which states: “Furthermore, the POSITA would understand, based on the common knowledge in the art, how an evaluation of the first and second parameters would affect a determination to change an amount of electric power consumed by the electric motor.”). The written description requirement of 35 USC 112(a) however requires that the applicant show possession of the claimed invention in the original disclosure. The applicant’s arguments have not overcome the rejections set forth above and in the Final Rejection.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
December 3, 2022